DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered. The current status of the claims is as follows:
Claims 1-8, 10-18, and 20-22 are pending.
Claims 1, 13, 14, 17, and 18 have been amended.

Response to Amendment
Claim Interpretation
Applicant is advised that should claim 10 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Pogde et al. (US 10,055,420 B1).
Regarding Claim 1, Pogde teaches:	
A method of storing data in a data processing system, the method comprising: 	
storing at least a portion of a metadata element of a persistent data structure in volatile memory;  - [Pogde Fig. 2-5, col 8 ln 16-25, col 11 ln 40-45, and col 20 ln 15-42 teaches the SMST (sparse metadata segment trees) are stored within the caching structures (which may be volatile memory) and includes metadata elements.]
and storing at least a portion of a data element of the persistent data structure in persistent memory; - [Pogde Fig. 2-5, col 8 ln 6-12, col 11 ln 24-28, and col 19 ln 62 - col 20 ln 14 teaches that the base tree structure is stored in the persistent memory level and includes level zero data elements. See also Fig. 8 and corresponding paragraphs and col 8 ln 16-25 , where the devices used to store the base tree are also identified as caching devices and that devices 114 may be any volatile or non-volatile memory type as disclosed.]
wherein the metadata element comprises a link from the metadata element to the data element. - [ Pogde Fig. 4 and col 16 ln 52 - 67 shows links maintained between the SMST (which includes the metadata elements) and the base segment tree (which includes the level zero data elements in persistent storage). The Examiner notes that the claim does not define what constitutes the "metadata element" and "data element"; as such, a single entry within the sparse tree that comprises pointers that link to the level zero element of the base tree is sufficient to teach the limitation. ]

Regarding Claim 2, Pogde teaches:	
The method of claim 1, wherein: the portion of the metadata element stored in volatile memory is stored in a first container; - [Pogde Fig. 5, col 11 ln 54-62, and col 20 ln 15-42 teaches containers 504B which store the update data and metadata]
 and the portion of the data element stored in persistent memory is stored in a second container that is independent of the first container. - [Pogde Fig. 5 and col 19 ln 62 - col 20 ln 14 teaches storing the base tree data in containers 504A (independently of 504B).]
		
Regarding Claim 3, Pogde teaches:	
The method of claim 1, wherein the portion of the metadata element stored in volatile memory includes transient data. - [Pogde Fig. 4-5, 9A-B, and col 15 ln 16-60 teaches the SMST (which includes the portion of metadata elements stored in the volatile memory) represents data and metadata corresponding to incremental changes in the base backup (i.e. transient data). see also col 28 ln 60 - col 29 ln 36.]  
		
Regarding Claim 4, Pogde teaches:	
The method of claim 3, wherein the transient data comprises an in-memory link.	 - [Pogde Fig. 9A-B, and col 28 ln 60 - col 29 ln 36 where fingerprints, bitmaps, and identifiers all constitute "in-memory links".] 
		
Regarding Claim 5, Pogde teaches:	
 The method of claim 3, wherein the transient data comprises the state of at least one of the metadata element or the data element. - [Pogde Fig. 9A-B, and col 28 ln 60 - col 29 ln 36 where the generation ID and valid bitmaps indicate a state of the elements.]
		
Regarding Claim 6, Pogde teaches:	
 The method of claim 3, wherein the transient data comprises a page pointer.	 - [Pogde Fig. 9A-B, and col 28 ln 60 - col 29 ln 36 where fingerprints, bitmaps, and identifiers all constitute "pointers" to the data pages within the containers. See also Fig. 4 and corresponding paragraphs.] 
	
Regarding Claim 7, Pogde teaches:	
 The method of claim 1, wherein the portion of the data element stored in persistent memory includes persistent state data.	 - [Pogde Fig. 2, 4, 5, and col 3 ln 37-61 shows that the base segment tree stored in the persistent storage represents a first full backup (i.e. persistent state data).]
		
Regarding Claim 8, Pogde teaches:	
The method of claim 7, wherein the persistent state data comprises a journal.	 - [Pogde Fig. 2, 4, 5, and col 19 ln 62 - col 20 ln 14 where the base segment tree is a metadata tree representing a backup of a storage system (i.e. a journal of previous storage states).]
		
Regarding Claim 10, Pogde teaches:	
The method of claim 1, wherein the link comprises a pointer.	 - [ Pogde Fig. 4 and col 16 ln 52 - 67 shows pointer 401A-F maintained between the SMST (metadata element) and the base segment tree (data element in persistent storage).]
		

Regarding Claim 11, Pogde teaches:	
The method of claim 1, wherein the link comprises an index. - [Pogde Fig. 5, and col 5 ln 60- col 6 ln 12 where the indexes 118, 123, and 124 represent the links between the SMST and base tree.  See also col 9 ln 19-55 and col 16 ln 21-52.]
		
Regarding Claim 12, Pogde teaches:	
The method of claim 1, wherein the persistent data structure comprises a first persistent data structure, the metadata element comprises a first metadata element and the data element comprises a first data element, the method further comprising: storing at least a portion of a second metadata element of a second persistent data structure in volatile memory; and storing at least a portion of a second data element of the second persistent data structure in persistent memory.	 - [Pogde Fig. 5, col 11 ln 54-62, and col 19 ln 62- col 20 ln 42 shows that the data/metadata is divided into a plurality of containers in each level (i.e. second data elements in a second 504A container and second metadata elements in a second 504B container.]
		
Regarding Claim 13, Pogde teaches:	
The method of claim 12, further comprising: maintaining a first link between the first metadata element and the first data element;	 - [Pogde Fig. 4 and col 16 ln 52 - 67 shows links 
maintaining a second link between the second metadata element and the second data element; - [Pogde Fig. 4 and col 16 ln 52 - 67 shows links maintained between the SMST (metadata elements in volatile storage) and the base segment tree (which includes data elements in persistent storage).]
and maintaining a third link between the first metadata element and the second metadata element. - [ Pogde Fig. 4 shows connections between all elements of the base tree and SMST trees . See also col 15 ln 16-60]
	
Regarding Claim 14, Pogde teaches:	
A system comprising: a processor; a volatile memory coupled to the processor; and a persistent memory coupled to the processor; wherein the processor is configured to execute procedures comprising:  - [Pogde Fig. 1 and col 5 ln 24 - 35 shows storage system 100 with cache 114, persistent memory 108-109 and logic implemented in hardware (i.e. a processor coupled to the memory components.) see also Fig. 13 and corresponding paragraphs.]
storing at least a portion of a metadata element of the persistent data structure in volatile memory; 	 - [Pogde Fig. 2-5, col 8 ln 16-25, col 11 ln 40-45, and col 20 ln 15-42 teaches the SMST (sparse metadata segment trees) are stored within the caching structures (which may be volatile memory) and includes metadata elements.]
and storing at least a portion of a data element of the persistent data structure in persistent memory;	 - [Pogde Fig. 2-5, col 8 ln 6-12, col 11 ln 24-28, and col 19 ln 62 - col 20 ln 14 teaches that the base tree structure is stored in the persistent memory level and includes level zero data elements. See also Fig. 8 and corresponding paragraphs and col 8 ln 16-25 , where the 
and wherein the metadata element comprises a link from the metadata element to the data element.	 - [ Pogde Fig. 4 and col 16 ln 52 - 67 shows links maintained between the SMST (which includes the metadata elements) and the base segment tree (which includes the level zero data elements in persistent storage). The Examiner notes that the claim does not define what constitutes the "metadata element" and "data element"; as such, a single entry within the sparse tree that comprises pointers that link to the level zero element of the base tree is sufficient to teach the limitation. ]
		
Regarding Claim 15, Pogde teaches:	
 The system of claim 14, wherein the portion of the metadata element stored in volatile memory includes transient data. - [Pogde Fig. 9A-B, and col 28 ln 60 - col 29 ln 36 where the generation ID and valid bitmaps indicate a state of the elements.]	
	
Regarding Claim 16, Pogde teaches:	
The system of claim 14, wherein the portion of the data element stored in persistent memory includes persistent state data.	 - [Pogde Fig. 2, 4, 5, and col 3 ln 37-61 shows that the base segment tree stored in the persistent storage represents a first full backup (i.e. persistent state data).]
		
Regarding Claim 17, Pogde teaches:	
A method of storing a persistent data structure in a data processing system, the method comprising: 	
storing at least a portion of a transient part of the persistent data structure in volatile memory; - [Pogde Fig. 2-5, col 8 ln 16-25, col 11 ln 40-45, and col 20 ln 15-42 teaches the SMST (sparse metadata segment trees) are stored within the caching structures (which may be volatile memory) and includes metadata elements.]
and storing at least a portion of a persistent part of the persistent data structure in persistent memory. - [Pogde Fig. 2-5, col 8 ln 6-12, col 11 ln 24-28, and col 19 ln 62 - col 20 ln 14 teaches that the base tree structure is stored in the persistent memory level and includes level zero data elements.]
wherein the portion of the transient part of the persistent data structure comprises a link from the portion of the transient part of the persistent data structure stored in volatile memory to the portion of the persistent part of the persistent data structure stored in persistent memory.	 - [ Pogde Fig. 4 and col 16 ln 52 - 67 shows links maintained between the SMST (which includes the metadata elements) and the base segment tree (which includes the level zero data elements in persistent storage). The Examiner notes that the claim does not define what constitutes the "metadata element" and "data element"; as such, a single entry within the sparse tree that comprises pointers that link to the level zero element of the base tree is sufficient to teach the limitation. ]
		
Regarding Claim 18, Pogde teaches:	
 The method of claim 17, wherein: the transient part of the persistent data structure comprises a metadata element; and the persistent part of the persistent data structure comprises a data element. - [Pogde Fig. 2-5, 8 col 8 ln 6-25, col 11 ln 24-28 40-45, and col 19 ln 62 - col 20 ln 42; where the devices used to store the base tree and the SMST tree may be 

Regarding Claim 20, Pogde teaches:	
The method of claim 17, wherein the transient part of the persistent data structure comprises state data. - [Pogde Fig. 9A-B, and col 28 ln 60 - col 29 ln 36 where the generation ID and valid bitmaps indicate a state of an element.]

Regarding Claim 21, Pogde teaches:	
The method of claim 1, wherein the link comprises a pointer.	 - [ Pogde Fig. 4 and col 16 ln 52 - 67 shows pointer 401A-F maintained between the SMST (metadata elements in volatile storage) and the base segment tree (which includes data elements in persistent storage).]
	
	
Regarding Claim 22, Pogde teaches:	
The method of claim 1, wherein the link comprises an index with location information.	 - [Pogde Fig. 5, col 5 ln 60- col 6 ln 12, and col 6 ln 64 - col 7 ln 20 where the indexes 118, 123, and 124 represent the links between the SMST and base tree and include location information.  See also col 9 ln 19-55 and col 16 ln 21-52.]

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
The Examiner acknowledges and appreciates the distinctions between the invention of applicant’s disclosure and the teachings of Podge discussed on pages 6-8 of the filed remarks. On page 9 
Applicant further asserts that, as the SMST tree includes data and metadata, that it cannot be reasonably interpreted to correspond to the data and metadata portions of the claims.  The Examiner respectfully disagrees.  Currently, the claim language remains broad.  The claim merely requires that “at least a portion of a metadata element” exist within “volatile memory”; “at least a portion of a data element” exists within “persistent memory”; and “the metadata element” comprises a link from the metadata element to the data element.  This claim language does not require that “all data elements” exist within “persistent memory” and “all metadata elements” exist within “volatile memory”, nor does it require that the portion of the data element linked to the metadata element reside in the persistent memory, nor does define (within claim 1) what constitutes data and metadata elements beyond that a link must exist from metadata to data.
Based upon these arguments, the Examiner recommends amending the claim to clarify that no data elements are stored within volatile memory, and that the portion of data elements pointed to by the metadata elements are the portion that reside within the persistent memory.  Amendments of this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/               Primary Examiner, Art Unit 2138